 Case: 1:18-cv-00864 Document #: 1218 Filed: 01/04/21 Page 1 of 2 PageID #:88777




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE: DEALER MANAGEMENT SYSTEMS                       )       Case No. 18-cv-864
ANTITRUST LITIGATION                                   )       MDL No. 2817
                                                       )
This Document Relates to All Cases                     )       Judge Robert M. Dow, Jr.
                                                       )       Magistrate Judge Jeffrey T. Gilbert

              CASE MANAGEMENT ORDER ON ALL PENDING MOTIONS

       Currently pending before the Court are approximately two dozen motions. A few relate to
discovery matters; most are either Daubert motions or summary judgment motions. The briefing
on the motions is extensive, with several hundred pages of briefs and thousands upon thousands
of pages of exhibits. The Court included these motions on its holiday reading list. After an initial
and very high-level review of this daunting pile of paper and in the interest of efficiently resolving
these motions, the Court orders as follows:

1.      The motion to amend the agreed confidentiality order [1147, 1155] and non-party motion
for protective order and sanctions [1181] are referred to Magistrate Judge Gilbert for disposition
as they are within the scope of the referral order and relate to discovery matters which Judge
Gilbert has been very capably managing.

2.     All other pending motions on non-discovery related matters -- which include by the Court's
tracking system [773, 777, 787, 859, 863, 867, 873, 877, 879, 881, 883, 885, 887, 925, 949, 954,
963, 964, 967, 970, 976] -- remain pending before Judge Dow. Upon initial review of these
motions, the Court would like to enlist the assistance of the parties in three ways:

        a.     First, after the settlement between Authenticom and CDK, those settling parties
filed a very helpful statement [1200] advising the Court of their views on how the settlement
affected the pending motions. Since that time, i3 and Reynolds have filed a stipulation of dismissal
[1207] indicating that those claims too have settled. The Court would appreciate it if i3 and
Reynolds could file on the docket by January 15, 2021 a similar statement in regard to their views
on how their settlement affected the pending motions listed above.

        b.       Second, the Court would like to convene a hearing later this month (or, if necessary,
early next month) on all of the non-discovery motions. The Court intends to set aside an afternoon,
starting at 1:30 central time and ending by 4:45 with a 15-minute break at the halfway point, for
counsel to present the motions and responses. The Court envisions a tutorial atmosphere, in which
the parties are given equal time to hit the high points of their briefs and exhibits. Given the number
of motions, parties, and briefs, these presentations will necessarily be quick, but likely very helpful
to the Court in getting its hands around the immense array of matters to be resolved. The Court is
not likely to ask a lot of questions this time around – but see below for a different approach in
round two. Currently available dates for this “tutorial” session are January 20, 25, and 27, but
other dates can be arranged in early February if none of these work for all required counsel.
 Case: 1:18-cv-00864 Document #: 1218 Filed: 01/04/21 Page 2 of 2 PageID #:88778




Counsel are directed to confer and to advise the Courtroom Deputy as soon as possible, and no
later than January 11, 2021, as to which date is selected or if additional dates are needed. The
Courtroom Deputy will hold all of those dates open until counsel respond, so the earliest possible
response would be appreciated as other parties will be looking for dates/times for their
matters. Finally, no later than 48 hours before the date/time selected, the Court asks counsel to
email to the Courtroom Deputy an agreed chart listing the docket entry and title of each motion to
be presented, the name of each lawyer who will be making a presentation, and the time allotted to
each motion. Time should be divided equally between each party that has filed a brief on the
motion, as this is simply a tutorial and not the last word (see below). By the Court’s count, there
are approximately 20 motions and 180 minutes, so for planning purposes counsel may wish to
envision the short presentations that they make to the JMPL when they seek/oppose the creation
of an MDL or the presentations that applicants for lead counsel make to the transferee judge at the
outset of a new MDL In other words, counsel should place a premium on hitting the points that
they believe to be dispositive and directing the Court to the key cases and exhibits in support of
those points.

         c.     Third, it is likely that the Court will schedule a second, more focused oral argument
after it has begun the task of outlining and drafting opinions on these motions. This second oral
argument likely would follow Judge Dow’s usual practice of providing a list of targeted questions
for counsel to address and likely will take the form of a conversation rather than a typical appellate-
style argument (with green, amber, and red lights and strict time frames). The Court will provide
ample notice of the date and time of this anticipated second argument. The Court has found these
hearings to be useful in complex cases, as it gives counsel an opportunity to know and address the
issues that the Court finds most challenging and gives the Court an opportunity to press counsel
on those issues before issuing its rulings.


Dated: January 4, 2021                                 __________________________
                                                       Robert M. Dow, Jr.
                                                       United States District Judge




                                                  2
